\OOO\`|O\M-PUJ[\)*-‘

I\)I\)[\)l\)[\)l\)l\)l\)[\))-)-‘>-l>-\>-)-)-‘)-‘>_~>-*
OO\]O\M-BWN’_‘O\OOO\]O\U`I-l>l)~)l\-)*_‘O

 

Case 2:18-CV-Ol714-DGC Document 33

Craig R. Brittain

8625 E. Sharon Dr.
Scottsdale, AZ, 85260

(602) 502-5612
craig@brittainforsenate.corn

craigrbrittain@gmail.com

the 2018 Federal Elections;

BRITTAIN FOR US SENATE,
a Principal Campaign Committee,

users of Twitter).

Plaintiff(s),

VS.

TWITTER, INC., a California

corporation.

Defendant.
I. RESPONSES TO 30 AND 31

and 31 filed by Defendant.

 

CRAIG R. BRITTAIN, an individual
and US Senate candidate in Arizona in

(And on behalf of all similarly affected

Filed 11/26/18 Pag§a§@f)f %§]5

   

 

m :fu_zf~;l:-

   
  
  
 

§ §§=__ _¢§V_¢§:_.oDaL-:D) l
hud FE:§;".;;'I\/¢*i& W__ _ COF‘V 2
Nov 2 6 2018 §

i_:»_;z;a:\ o s msm) co il
olsmlci' ‘ wm "?

 

IN UNITED STATES DISTRICT C()URT
FOR THE DISTRICT ()F ARIZ()NA

No. CV-18-01714-PHX-DGC
GENERAL MEMORAN])UM

RESPONSE TO DOCUlVIENT
30

RESPONSE TO DOCUMENT
31

Plaintiff files this General Memorandurn and Response(s) to Documents 30

 

\DOO\]O\U\-¥>L)J[\))-

[\)I\)l\)l\)l\)l\.)l\)[\)[\)»---\>-'\)-‘)-~)---1)-‘»-~>--d)-d»-l
OO\IO\Ul-L>~Wl\)*-‘O\OOO\]C\UI-£>L»J[\)*~*O

 

Case 2:18-CV-Ol714-DGC Document 33 Filed11/26/18 Pagpa§§p§%§w

II. FACTUAL BASIS/GENERAL MEMORANDUM

l. Plaintiff reincorporates the Whole of the contents of documents ]3,
27, and 32.

2. Defendant states that Plaintiff seeks to acquire the “ultimate relief”,
this is false. Rather, as disputes are seen by the law as only having two sides
(ARS § 16-42, based on an earlier general rule), Plaintiff asserts that an
impasse has been reached, as the prima facie complaint stated by Plaintiff in
13 is that the Whole of Defendant's contract is invalid, With Defendant arguing
that the Whole of the contract is valid.

3. Defendant has selectively produced parts of their contract but has not
produced all parts of all contracts between 2008 and Present.

4. Plaintiff‘s arguments in 13, 27, 32 as to the unconscionability of
Defendant's contracts are clear, produced in Whole, and accurate

5. Defendant's contracts do include retroactive provisions and the
termination of Plaintiff s accounts Without arbitration constitutes retroactive
modification Furthermore, even if they Were not, the cases cited in 27 apply
generally, retroactive or not, for the reasons stated in those cases. Courts hold,
99.9% of the time, that a contract that can be changed at any time Without
arbitration is an illusory contract. Defendant does not challenge any of the
reference/admiralty cases cited Within the scope of In.'re Zappos, and instead
cites a false and limited interpretation of the opinion of the Court Whereas
Plaintiff has produced the entire opinion.

6. Plaintiff‘s complaint is “not merely a state or regional problem,
but ...one of nationwide scope.” “Interference With governmental action has
occurred and the constitutionality of Title ll is before the Court in a companion
case, the Court reaches the merits of this case by considering the complaint as
an application for declaratory judgment.” (Katzenbach v. McClung, 379 U.S.
294)

 

 

 

 

\OOONO\UI-I>L)Jl\)*-‘

l\)l\)l\)[\)l\)[\)l\)l\)[\.)»_)--)-l)-l>->->-‘»->-a)--
OO\]O`\UILL»JN’-‘C\OOO\]O\UIJ>UJI\)*_‘C

 

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pagpa€§@§%§w

7. The actions of Defendant can be seen, generally, to “affect
commerce”, and the powers of the judiciary to enforce Federal law can be seen
as “broad and sweeping”. (McClung, supra)

8. Knowing that the scope has been set in this manner, specific attempts
by Defendant to qualify their actions must be measured against the broad
scope of jurisdiction granted by stare decisis.

9. Defendant has never offered out-of-court arbitration to the Plaintiff,
or anyone else. The basis for contractual agreement hinges upon the possibility
of non-judicial arbitration and good faith bargaining

lO. The act of arbitration itself is required for good faith bargaining,
Whether or not the act is specifically mentioned in the contract or not. Courts
have held for over a century that the absence of arbitration, whether a
provision is included or not, represents inequality of bargaining “Such a
contract, whether founded on fraud, accident, mistake, folly, or ignorance, is
void at common law. It is not necessary to invoke the aid of a court of equity
to reform it. Courts of law will always refuse to enforce such a bargain as
against the public policy of honesty, fair dealing, and good morals." (Hume v.
United States, 132 U.S. 406 (1889))

ll. Plaintiff has not waived his preeminent right to arbitration The
absence of an arbitration provision is treated by Courts as if an unconscionable
arbitration provision existed. “There is no evidence of an arbitration agreement
existing before March l, 1996, and there is no language in the handbook to
suggest its provisions are retroactive.” (Trumbull v. Century Marketing Corp.,
12 F Supp. 2d 683 UV.D. th`o 1998)). Additionally, Trumbull, supra, cited in
In.‘re Zappos, id in 13, establishes that the arbitration in question need not be
retroactive or retroactively modified Bargaining via arbitration is a right that
exists prior to the contract, whether or not that right is mentioned in the terms

of the contract itself, or not.

 

 

 

 

\OOO\]O\U`l-i>u.)l\))-

NNI\)I\)I\)[\)N[\)[\))-*v-->-‘»-‘)-l>--»-‘)-»-a»--
OO\]O\Lh-l>~bJNP-‘C\OOO\]O\LJ`I-BW[\)*_‘O

 

Case 2:18-cV-Ol714-DGC Document 33 Filed11/26/18 Pagpa¢§é)f§%§l§

12. Plaintiff has never agreed to the contract or Terms of Service, nor
has any user of Twitter's services, as no one can agree to an unconscionable
contract. (Hume, supra)

l3. Over 10,00() public officials in total, consisting of elected officials
nom every US State and territory, and as many as lO0,0()O candidates for
public office have used Twitter's service to create public forums, the
jurisdiction of which is specified in KFAI v. Trump, id in 13, between 2008-
2018. This represents the presence of tens of thousands of public jurisdictions,
of which, it is the right of all users of Twitter's service to access, where access
was shown to be in KFAI v. Trump, the ability to tweet in the spaces, around
them (meaning, upon the user's own profile spaces in such a way that elected
officials may see them), to follow users, to like and retweet tweets, to be
verified (the “blue check”), the ability to not be blocked, the ability to not be
limited from the use of the spaces in any way, other than the ability of public
officials to mute, individually, tweets that they do not wish to see/read, without
removing or blocking the users themselves from those public spaces. This is
further explained in 27 and 32.

l4. Defendant has silently modified its contracts in a way which is
browsewrap, not clickwrap, due to the absence of arbitration and bargaining
upon contractual modification of any sort. The cases cited by Defendant are
those in Which arbitration exists, along with conscionable arbitration
agreements Those cases are dissimilar to Defendant's situation In Ekin v.
Amazon, id in 30, the Court granted Amazon's motion for arbitration
Similarly, from US v. Drew, id in 30 : “the MSTOS has a provision wherein
“any dispute” between MySpace and a visitor/member/user arising out of the
terms of service is subject to arbitration upon the demand of either party.”
Davis vs. USA Nuz‘ra Labs, id in 30, includes a nall paragraph on arbitration

and a motion to compel arbitration

 

 

 

 

\OOO\]O\U`¢-l>~b~)[\)>-‘

[\)l\)l\)l\)l\)l\)l\)I\)I\))-‘)--)--)--)-¢»-»»-)->--r--
OONO\U'\LW[\)*~‘O\DOO\]O\&/`l-I>WN*_‘C

 

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pagpa'§@§f,§fw

15. Defendant invokes the findings of cases in which a Motion for
Arbitration has been brought forth, yet within this venue/jurisdiction
Defendant has not filed a Motion for Arbitration.

l6. No cases exist, without a standing arbitration process, in which a
Court has recognized that the Defendant can change the terms of their contract
at any time Without noticing the Plaintiff.

l7. If Defendant correctly enacted an Arbitration Process, they would,
historically and in accordance with what other companies have done
previously, wind up restoring the accounts of the majority of their users on
those grounds alone, as well as paying substantial expenses/damages to those
users.

18. Defendant's admission that they do not have a standing arbitration
process furthers Plaintiff‘s claim of Breach of Contract.

19, Defendant has initiated a demand for this Court to uphold their
unconscionable contract as valid. Plaintiff did not wage the initial demand, and
thereby in requesting that the contract be upheld as-is, the burden of proof of
the conscionability of that contract lies upon the Defendant.

20. The absence of an arbitration process is regularly held as unilateral
and overweening. Defendant falsely asserts that claims involving arbitration
are unilateral, but those claims are bilateral, as arbitration is a bilateral process.
The reason the Courts ruled in the manner which they did in those cases is the
presence of bilaterality and bargaining in various forms which does not exist
anywhere in Defendant's contracts. Nor has any form of bilaterality or
bargaining, to include but not limited to arbitration agreements, ever existed in
Defendant's contracts, and no Court has ever upheld a contract which does not
include at least a seminal nod to the bargaining process.

21. In asserting the false validity of their contracts, Defendant has made

numerous admissions to the contrary. Documents 30 and 31 are no different

 

 

 

 

\OOO\]O\U`I-I>~Wl\)*-‘

l\)l\)l\)l\)l\)Nl\)[\)N)-l>-~)-*)-»»--)-‘)-‘)-p_a)-¢
OO\]C`\Ul-l>'~)~)[\)>-‘O\DOO\]O\U\->W[\)*-‘O

 

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pagpa§@gj@§w

Defendant has filed, directly, to this Court, admissions which range from the
subtle (that they have no arbitration/bargaining process and that they view
Plaintiffs complaint as comparable to that of a conspiracy theorist), to the
flagrant (that Plaintiffs loss of followers was and is a cognizable injury created
by Defendant, that Defendant regularly changes their contracts without
consent or notice).

22. Given this pattern Plaintiff is well within his rights and has a solid
base of facts and evidence, much of the evidence provided by the Defendant
themselves, with which to responsively ask the Court to rule on an issue with
only two sides. Twitter's contract is either wholly valid or wholly invalid. It
cannot be enforced in part or withheld in part.

23. As the contract is wholly invalid, this Court is within their
jurisdiction and ability to rule as such and grant the Proposed Order in 27.

24. As the public jurisdictions are established in KFAI v. Trump and not
contested by Defendant, this Court is also within their jurisdiction and ability
to grant the Proposed Order by that alone. (See Document 32)

25. Defendant asserts Hurley v. Glib, id at 3 0. However, in Hurley,
jurisdiction was specially granted via permit, “Every year since that time, the
Council has applied for and received a permit for the parade... No other
applicant has ever applied for that permit.” Defendant has no standing permit
granting them jurisdiction nor have they applied for a permit.

26. Defendant asserts Fair v. Roommates, id at 3 0, but Fair applies
generally to purely private platforms. Plaintiff does not argue that the
Defendant has the right to edit on the private side of the fence. Rather, Plaintiff
asserts that KFAI v. Trump rightly established that neither Defendant nor any
state actor can edit the public side of the fence. Courts have long held that
public jurisdiction has the right of way over private jurisdiction Kelo v. New

London, 545 U.S. 469 (2005) shows that Eminent Domain can be used freely

 

 

 

 

\OOO\IO\Ul-{-\-b~)[\))-‘

l\)l\)[\)[\)[\)[\)[\)[\)[\)>-~)-‘»-d»--»-a>-)-d>--»_i»_»
OO\]O\Lh-l>~le\)b--O\OOO\]O\U!-LL)JI\)+-‘O

 

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pagea?g@bj§,'§rw

with regards to private property and the transfer of ownership between private
individuals The presence of public spaces on Defendant's platform, likewise,
makes all of the private spaces transferable by the standards ofKelo, supra.
“public use [is] public purpose”. (Fallbrook Irrigation Dist. v. Bradley, 164 U.
S. 112, 158-164). “Without exception the Court has defined that concept
broadly, reflecting its longstanding policy of deference to legislative
judgments as to what public needs justify the use of the takings power.”
(Berman, 348 U. S. 26,' Mdsz§ 467 U. S. 229,' Ruckelshaus v. Monscmto Co.,
467 U. S. 986. Pp. 6-13).

27. Subsequently, the State, having proven to have footholds on
Defendant's platform, has widespread jurisdiction to utilize the Takings Clause
to the extent of the entirety of Defendant's website, if they so Wish. “[O]nly
where the State provides no remedy, or only inadequate remedies, to injured
patent owners for its infringement of their patent could a deprivation of
property without due process result.” (Florida Prepaid Postsecondary
Education Expense Board v. College Savings Bank, 527 U.S. 627 (1999), See
also Parratz‘v. Taylor; 451 U.S. 527, 539 531 (1981),' Hudson v. Palmer, 468
U.S. 517, 532 533 (1984))

28. In the light ofKFAI v. Trump, supra, it can likewise be asserted that
the Takings Clause has already been utilized by state actors, in a digital form,
and that they have effectively acquired state ownership of their accounts and
public forums on Defendant's service.

29. The Defendant has not asserted that the presence of these First
Amendment public forums poses a threat cognizable under the CDA, and the
Defendant has the burden of proving the claimed 'irreparable harm', regarded
in Kelo, supra as 'property deprivation': “In challenging a property deprivation
the claimant must either avail himself of the remedies guaranteed by state law

or prove that the available remedies are inadequate.”

 

 

 

 

\OOO\]O\U`l-I>L)JI\.))-

I\)l\)[\)l\)l\)l\)l\)l\)l\)»-->-A»-\>~\)-‘r--)-‘r_»-a»-l
OO\IO\§A-I>WI\)P"O\OOO\]O\U¥LWN*~‘O

 

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pagpd§@§%§l§

The “remedies guaranteed by state law” include bilateral arbitration which the
Defendant has waived and made no claim to or motion for, and Defendant has
made no attempt to prove that the available remedies are inadequate

30. Defendant cites Mezey v. Twitter, id at 3 O, in which the Amended
Complaint is written on lined notebook paper. Additionally, Mezey self-
describes himself as a “special needs adult”. There was no chance that even if
Mezey's complaint was valid, in which Plaintiff gives him the Good Faith
benefit of the doubt, that he could prevail upon the merits. Plaintiffs complaint
is not Mezey's complaint, but Plaintiff indicates that those affected, such as
Mezey, who cannot win on the merits despite their best efforts, are the exact
purpose for this complaint, in which the Plaintiff is fully capable of prevailing
upon the merits of his arguments and provided evidence. Accordingly, the
Court in Mezey did not find that the Defendant prevailed on the merits, rather,
they found that Mezey failed to state a claim. Defendant has not alleged that
Plaintiff in this case fails to state a claim, and in fact has admitted to several
claims stated by Plaintiff. The Court in Mezey should have found Mezey to be
legally incompetent by his own admission and dismissed his complaint
without prejudice rather than ruling upon it. Indiana v. Edwards, 554 U.S. 164
(2008) affirmed the standard for would-be criminal pro se defendants, but the
case should logically apply to pro se civil litigants as well, “We consequently
conclude that the Constitution permits judges to take realistic account of the
particular [potential self-represented litigant's] mental capacities”.

31. Defendant cites Bassett v. Elec. Arts, Inc., Serpa v. California Sur.
lnvestigations, lnc., and Keena v. Groupon, all ids in 31 . As with previous
citations, these cases invoke a standing arbitration agreement, which
Defendant does not have, and Defendant has not filed a motion to compel

arbitration as was filed in these cases.

 

 

 

 

©OO\]O\LJ!-l>~b~)l\))_)

I\-)l\)[\)[\)l\)l\)l\)[\)l\))-\)--»--»->_a»-r--))-‘>_ar--
OO\]O\LJ\LUJN*~°‘C\COO\]O\U\-PWN’_‘O

Case 2:18-cV-Ol714-DGC Document 33 Filed11/26/18 Pagaa%@f)]§§§l§

32. As mentioned above, Defendant's interpretation of In:re Zappos is
wrong, on its face. The reason for the ruling in Zappos is that the arbitration
agreement was found to be illusory. The absence of an arbitration agreement is
the same as an illusory agreement, by contract standards.

33. Defendant cites Schoenberger v. Oelze, id at 31 , however, the ruling
itself states “The scope of our decision is narrow and limited to the
enforceability of arbitration clauses against inter vivos trust beneficiaries”.
Thus, it does not apply here.

34. Defendant admits that Twitter's services are “free” in 31, which
further damages the idea that irreparable harm could be caused by restoring
full access to all users. This poses a direct contradiction to the assertions posed
by Defendant in citing Maxwell v. Fidelizy and Dunn v. FastMed, ids in 31 .
The services cannot simultaneously be free and equitable with their restoration
being equal to irreparable harm. If the services are indeed fi‘ee and equitable,
then there is no reason for the Court not to accept the Proposed Order. lf they
are not, then the Defendant is misrepresenting the value of those services, in
which case the Court should also accept the Proposed Order.

35. 28 U.S. Code § 1391 (d) states “such corporation shall be deemed to
reside in any district in that State within which its contacts would be sufficient
to subject it to personal jurisdiction if that district were a separate State”. Via
the hiring of local Arizona attorneys, Defendant has admitted to the
jurisdiction ofArizona as California, and that there is essentially no difference
between the two in their mind. Defendant's move to change venue, generally,
is unwarranted, as is the rest of their motion

36. Kingman Hospital v. MPC, id in 31 is LLC specific. Defendant is
not an LLC.

37. DesertAuiosports v. Auto Fin, id in 31 , is governed by a Note, in

lieu of an arbitration agreement

 

 

 

 

 

\OOO\]O\U!-l>b~)[\)»--

[\)[\)[\)[\)I\)N[\)[\)l\)»-*»-‘)-‘)-)--)-a)-»»-*>-ao--
OO\]O\Lh-LWN*_‘C\OOO\]O\Ul-PWI\)*_‘O

 

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pagep]dgeo{(}§fw

Defendant does not possess any sort of Note indicating that Plaintiff consented
via arbitration or legally similar activity to the venue in question Notes require
signatures, in the case of DesertAutosports, supra, the Note was signed. That
Note and subsequent signature represents a form of bargaining via arbitration
which is wholly absent in this case.

III. RESPONSE TO 30/ARGUMENT

38. “If you are a federal, state, or local government entity in the United
States using the Services in your official capacity and legally unable to accept
the controlling law, jurisdiction or venue clauses above, then those clauses do
not apply to you.” By being a candidate for Federal Office who used Twitter in
his official capacity, Plaintiff is exempt from the forum-selection clauses.

39. The first version of Twitter's Terms of Service contract includes no
mention of California or of any venue whatsoever. Therefore, it can be
concluded from (https://twitter.com/en/tos/previous/version__l) that the forum-
selection clause was added afterwards, which directly contradicts Defendant's
claim that “Twitter has never selected a forum other than the courts of San
Francisco county”, as the forum-selection clause was retroactively enforced
upon all existing members in and after 2009, without arbitration or notice.
Twitter previously agreed, by lack of provision in the original contract, not to
select any particular venue, and the terms of the original contract were non-
exclusive with regards to forum/venue.

40. Twitter's contract is a browsewrap, not a clickwrap,

4l. Plaintist complaint asserts primarily a jurisdiction which is public
space and therefore not covered by Twitter's contract. That jurisdiction must
then be where the events occurred, namely where the Plaintiff was physically
while using the services to conduct the official business of public candidacy.

42. The burden of proving the legitimacy of the forum-selection clause

weighs upon the Defendant, who has not proven their claims.

 

 

 

 

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pagepta§é)j}l§fl§

1 43. Plaintiff need not assert a specific forum, because in the absence of a
2 valid, exclusive forum-selection cause, governed by bargaining and arbitration
3 any Federal Court can rule equally.

4 44. Defendant's claim to venue change is disputed by the absence of a

5 claim for arbitration and/or any evidence/proof that Plaintiff actually agreed to
6 the forum-selection clause.

7 45. Defendant's Terms of Service cannot be partially valid and partially
8 invalid, They are either wholly invalid, as Plaintiff alleges, or wholly valid, as
9 Defendant alleges, and the Court must decide plainly if Twitter's regularly

10 modified Terms of Service are a valid contract before ruling on any other parts
ll of the claim.

12 IV. RESPONSE T() 31/ARGUMENT

13 46. Plaintiff reincorporates above arguments and adds the following

14 with regards to Document 31 .

15 47. The evidence exists here to show that Defendant is indeed liable for
16 creating an illusory and false contract without the possibility of arbitration

17 The Court is wholly within its ability and jurisdiction to find Defendant's

18 contract illusory and grant the Proposed Order.

19 48. Plaintiff‘s request is not for the “ultimate relief ’.

20 49. Defendant has not proven irreparable harm and has made admissions
21 to the contrary, that its service is free and dependent upon new users.

22 50. Plaintiff, however, has suffered irreparable harm, “[I]ntangible

23 injuries, such as damage to ongoing recruitment efforts and goodwill, qualify
24 as irreparable harm."); AJDYINDUSTRIES v. Blizzard Entertainment, 616 F.
25 Supp. 2d 958 (D. Ariz. 2009), quoting MySpace, lnc. v. Wallace, 498 F Supp.
26 2D 1293 .

27 51. The Defendant has not endured a single loss via the restoration of
28 any previously suspended account (they have restored many accounts).

 

 

 

 

\QOO\]O\U`l-l>b-)l\)*-‘

l\)[\)l\)[\)l\)[\)[\)l\)l\)»-*¥-‘>-‘)-->--)-\h-->--»->-*
OO\]O\U`!-PWNP-‘O\OOO\]O\U'\-P~WN’_‘O

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pageli|a%@fl§§fl$

As previously demonstrated by Plaintiff in 27 and 32, restoring the accounts of
suspended users would actually add profit and goodwill to Defendant's service
52. Likewise, Plaintiff‘s experience of property deprivation in the form
of his account is quite real with regards to the balance of equities, where with
regards to the Defendant, all of the non-monetary relief requested will actually
improve the Defendant's situation
53. The reason for the absence of arbitration agreements and/or claims
to arbitration in Defendant's Terms is a deliberate attempt to avoid bargaining
Defendant has no intent to bargain or negotiate Defendant's intent is to
demand, to suppress and to control. There is no evidence that Defendant has
ever conducted even a single arbitration hearing with any user of their service,
for any reason yet Defendant continues to cite cases involving arbitration The
absence of any hearings in over 10 years is proof that the agreement is illusory.

54. Twitter does not have a public permit for their “parade” with regards
to Hurley, supra

55. The right of public access necessitates the need for immediate relief
for all affected US users of Defendant's service, which can and should be
granted via the Proposed Order. Defendant does not contest that they have
prevented users from accessing the public forums on their service, a clear cut
violation of the First Amendment. Only Twitter has been recognized in this
specific manner via KFAI v. Trump, supra, and thus this ruling is extremely
narrow with regards to a specific type of communication on a specific public
platform, and would not alter the landscape of the CDA for publishers who run
wholly private social networks without state actors utilizing them for official
government business.

56. Therefore, the Motion to Compel and the Proposed Order should be
upheld immediately, and the Court should rule that Defendant's contracts are

wholly invalid.

 

 

 

 

 

\OOO\]O'\Ui-¥>~L)JI\)*-"

Nl\)[\)l\)i\)[\)l\)l\)l\))-‘+-*>-»-r-d>-a)--»-»-¢)--
OO\]O`\U`l-BUJN*_‘C\QOO\]O\U`l-ILUJ[\)*_‘C

 

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Page;i|a§@fl§,§fj§

57. Additionally, in Verdugo v. Alliantgroup, 23 7 Cal.App.4th 789
(2015), the Court held that “Although a party opposing enforcement of a
forum selection clause ordinarily bears the burden to show enforcement would
be unreasonable or unfair, the burden is reversed when the underlying claims
are based on statutory rights the Legislature has declared to be unwaivable.”
58. Verdugo, supra, derives its authority from the ruling in Wimsaz‘i v.
Beverly Hills Weight etc. lnternal‘., lnc. (1995) 32 Cal.App.4th 1511 , in
which the Court ruled that “[T]he party seeking to enforce the forum selection
clause bears the burden to show litigating the claims in the contractually-
designated forum “will not diminish in any way the substantive rights afforded
under [that State's] law[s].”

5 9. Defendant has not addressed Winsatt, supra, (the “Winsatt
Standar ”) with specific regards to the individual rights allotted to the Plaintiff
in the State of Arizona vs. those of the State of California. In Verdugo, supra,
the Court ruled: “the forum selection clause is unenforceable as against public
policy”.

60. Additionally, Verdugo, supra, states that choice-of-law provisions are
“unwaivable”, that forum selection clauses and choice-of-law provisions are
“inextricably bound”, and that “public policy favor[s] arbitration as a quick
and cost effective means of dispute resolution.” (Quoting ii"om Rodriguez de
Quijas v. Shearson/American Express, lnc. (1989) 490 U.S. 4 77)

61. Defendant's contract states: “The laws of the State of California,
excluding its choice of law provisions, will govern these Terms and any
dispute that arises between you and Twitter.” However, choice of law
provisions and the subsequent associated and related rights are unwaivable, in
both Arizona and California. In actuality, Defendant's contract does not contain
a choice of law selection provision that can be recognized as conscionable

under the laws of either Arizona or California.

 

 

 

\OOO\]O\U`\-l>b)l\)»--

l\)l\)l\)l\)l\)l\)l\)l\)[\)>--r-)-)-)-‘)-‘)-*)-)_)-\
OO\]O`\§/l-BU~)[\)F_‘O\OOO\]O\§/`ILWN*"°‘C

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Pagep]azéé)j§.§fw

62. “With respect to contract matters, in the absence of an explicit
choice of law by the parties, the contractual rights and duties are determined
by the local law of the state having the most significant relationship to the
parties and the transaction... the following factors are evaluated to determine
which state's law is applicable: the place of contracting; the place of
negotiation of the contract; the place of performance; the location of the
subject matter of the contract; and the domicile, residence, nationality, place of
incorporation and place of business of the parties.” Cardon v. Cotton Lane
Holdings, Inc., 1 73 Ariz. 203, 207 (1992). Plaintiff contests that an
unconscionable contract cannot be signed. The negotiation (rather, absence of)
was conducted in Arizona. The performance, or creation of the subject matter,
was in Arizona. The subject matter is that of Arizona, as content created by the
Plaintiff had direct reference to Arizona and his personal life, also in Arizona.
The Plaintiff lives and works entirely in Arizona, while the Defendant, which
contractually created nothing, resides and does business in both California and
Arizona. The harm to Plaintiff occurred in Arizona. Plaintiff thereby expected,
and expects, that the choice of law will be that of the State ofArizona,
inextricable and immovable from this District Court of Arizona.

63. Additionally, “A [C]ourt, subject to constitutional restrictions, will
follow a statutory directive of its own state on choice of law.” (Second
Restatement §6). “A state in which a party is domiciled has an interest in rules
it promulgates to protect its residents against the unfair use of superior
bargaining power.” (Dresser Induslries, lnc. v. Sandvick, 732 F.2d 783 (10th
Cir. 1984))

64. Defendant's motion to change venue is thereby unwarranted and it
violates the laws of both Arizona and California, which Defendant is
requesting the transfer to. It should be summarily denied for that and the other

reasons stated.

 

 

 

 

 

\COO\]O\LJ]~P~L)J[\))_\

N[\)l\)l\)l\)l\)l\)l\)[\)l--v-‘)»->-)-r->-~r-‘»-a)_~
oo\lo\tn.c>.wr\)»-c>\ooo\lo\m.l>o_)[\)»_ic

Case 2:18-cV-Ol714-DGC Document33 Filed11/26/18 Page}ia'.=gé)fl§§fw

DATED: November 26, 2018 @/‘ l .%

Craig R. Brittain

8625 E. Sharon Dr.
Scottsdale, AZ, 85260

(602) 502-5612
craig@brittainforsenate.com

craigrbrittain@gmail.com

 

 

 

